DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 30 October 2020 is acknowledged.  Claim 20 has been cancelled.  Claim 21 has been added.  Claims 1-19 and 21 are pending.

Election/Restrictions
Applicant’s election of group I, claims 1-19, in the reply filed on 30 October 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. However, claim 20 was cancelled in the election made without traverse in the reply filed on 30 October 2020.
Claim 21, added in the response to restriction requirement filed 30 October 2020, is a method claim and belongs to group I.  Accordingly, claim 21 will also be examined on the merits.

Information Disclosure Statement
Information disclosure statements filed 29 March 2019 and 28 August 2020 have been fully considered.

Drawings
The drawings contain informalities.  For example, in FIG. 5A, reference numeral 41 indicating a dummy gate dielectric layer appears to point to the same feature as reference numeral 20 indicating a fin structure.  For another example, at least FIG. 6B which is supposed to show cross-section X1-X1 appears to transpose reference numerals 42 and 45.  For another example, in FIG. 22A, reference numeral 22 indicating a hard mask appears to point to the semiconductor fin.  Applicant is required to proof the drawings and ensure that they are accurate and contain no further informalities.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Manufacturing a FinFET having Barrier Layers with Specified SiGe Doping Concentrations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “forming a second semiconductor layer.”  There is insufficient antecedent basis for the term, “second,” in the claim as there is no previously-recited first semiconductor layer.  When using ordinal designations, it is necessary to start with an initial ordinal designation such as “first” and introduce further elements in numerical order from that point.  Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof.  Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features.  As such, this claim is deemed indefinite.  For the purposes of applying art, this claim will be interpreted as requiring no elements other than those explicitly stated.
Claim 21 recites the limitation, “the barrier semiconductor layer.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-19 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US Patent Application Publication 2017/0154990, hereinafter Sung ’990).
With respect to claim 1, Sung ‘990 teaches (FIGs. 1A, 2A, 3A, 4, and 7A) a method of manufacturing a semiconductor device as claimed, the method comprising:
forming a gate structure (108) over a fin structure (104) ([0024]);
recessing a source/drain region (127) of the fin structure (104) ([0035]);
forming a first semiconductor layer (404) over the recessed source/drain region (127) ([0047]); and
forming a second semiconductor layer (406) over the first semiconductor layer (404) ([0048]), wherein:
the fin structure (104) is made of SixGe1-x, where 0≤x≤0.3 ([0028], wherein selected from germanium),
the first semiconductor layer (404) is made of SiyGe1-y, where 0.45≤y≤1.0 ([0050]), and
zGe1-z, where 0≤z≤0.3 ([0050]).

With respect to claim 2, Sung ‘990 teaches wherein the fin structure (104) is made of Ge ([0028], wherein selected from germanium), and the second semiconductor layer (406) is made of Ge ([0050], wherein germanium concentration is 100%).
With respect to claim 4, Sung ‘990 teaches wherein 0.5≤y≤1.0 ([0050]).
With respect to claim 6, Sung ‘990 teaches wherein the fin structure (104) is made of undoped Ge ([0028], wherein selected from germanium, not described as doped).
For the purposes of applying the art, the germanium fin structure (104) of Sung ‘990 is defined as including the plurality of fins (104) and their constituent channel regions (112), but not including the LDD regions (113), the epitaxial source regions (110S’), and the epitaxial drain regions (110D’).  The LDD regions (113), the epitaxial source regions (110S’), and the epitaxial drain regions (110D’) are described as being doped ([0039]).  The germanium fin structure (104) including said fin structures (104) and the channel regions (112) are not described as being doped.
With respect to claim 10, Sung ‘990 teaches further comprising forming a third semiconductor layer (408) over the second semiconductor layer (406) ([0048]).
With respect to claim 11, Sung ‘990 teaches wherein the third semiconductor layer is made of SiwGe1-w, where 0.7≤w≤1.0 ([0048, 0050], wherein selected from silicon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990 as applied to claim 1 above, and further in view of Orlowski et al. (US Patent Application Publication 2006/0237746, hereinafter Orlowski ‘746) of record.
With respect to claim 3, Sung ‘990 teaches the method as described in claim 1 above with the exception of the additional limitation wherein the first semiconductor layer is made of Si.
However, Orlowski ‘746 teaches (FIG. 2) Si barrier layers (131 and 133) formed between a Ge channel region (113) and Ge source/drain regions (107 and 109) ([0024-0025]) to reduce junction capacitance ([0033]).   Applying the teachings of Orlowski ‘746 to Sung ‘990 would result in forming the SiGe first semiconductor layer (404) arranged between the Ge fin structure (104) and the Ge second semiconductor layer (406) of Orlowski ‘746 as a Si first semiconductor layer.  Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Silicon has been shown to be a known material suitable for the intended use as a barrier layer between germanium layers.  See MPEP 2144.07.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990 as applied to claim 1 above, and further in view of Lee et al. (US Patent Application Publication 2019/0280123, hereinafter Lee ‘123).
With respect to claim 5, Sung ‘990 teaches the method as described in claim 1 above with the exception of the additional limitation wherein a thickness of the first semiconductor layer is in a range from 0.2 nm to 0.8 nm.
However, Lee ‘123 teaches (FIG. 2) forming barrier layers (150) having a thickness of less than 0.5 nm so that epitaxial growth may be performed through said barrier layers ([0050]).  Further, modifying the thicknesses of the first, second, and third barrier semiconductor layers represents a mere change in size/proportion of a component.  Mere changes in size/proportion have been held to be obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of the first semiconductor layer of Sung ‘990 in a range from 0.2 nm to 0.8 nm as taught by Lee ‘123 so that epitaxial growth may be performed through said semiconductor layer and because such a modification would be a mere change in size/proportion of a component.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990 as applied to claim 1 above, and further in view of Zhao (US Patent Application Publication 2018/0337234, hereinafter Zhao ‘234).
With respect to claims 7-9, Sung ‘990 teaches the method as described in claim 1 above, including the additional limitation wherein the second semiconductor layer (406) is made of Ge ([0050], wherein germanium concentration is 100%).
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of: wherein the second semiconductor layer is doped with phosphorus; wherein a concentration of phosphorous is in a range from 5×1019 atoms/cm3 to 1×1020 atoms/cm3; and wherein the second semiconductor layer is doped with boron.
However, Zhao ‘234 teaches (FIG. 5) doping a barrier semiconductor layer (40) with either phosphorus at a concentration of 5×1019 atoms/cm3 or boron to form N-type and P-type devices respectively ([0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of Sung ‘990 wherein the second semiconductor layer is doped with phosphorous; wherein a concentration of phosphorous is in a range from 5×1019 atoms/cm3 to 1×1020 atoms/cm3; and wherein the second semiconductor layer is doped with boron as taught by Zhao ‘234 to form N-type and P-type devices respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2016/0027918, hereinafter Kim ‘918) in view of Lee ‘123.
With respect to claim 12, Kim ‘918 teaches (FIGs. 1, 4B, and 5B) a method of manufacturing a semiconductor device substantially as claimed, the method comprising:
forming a gate structure (220) over a fin structure (110) ([0048]);
recessing a source/drain region (150) of the fin structure (110) ([0054]);
forming a first barrier semiconductor layer (182b) over the source/drain region (150) ([0065]);
forming a second barrier semiconductor layer (183b) over the first barrier semiconductor layer (182b) ([0065]);
forming a third barrier semiconductor layer (184b) over the second barrier semiconductor layer (183b) ([0065]); and
forming a second semiconductor layer (186b) over the third barrier semiconductor layer (184b) ([0065]).
Thus, Kim ‘918 is shown to teach all the features of the claim with the exception of wherein:
a thickness of the first barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm,
a thickness of the second barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm, and
a thickness of the third barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have practiced the method of manufacturing a semiconductor device of Kim ‘918 wherein: a thickness of the first barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm, a thickness of the second barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm, and a thickness of the third barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm as taught by Lee ‘123 so that epitaxial growth may be performed through said barrier layers and because such a modification would be a mere change in size/proportion of a component.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘918 and Lee ‘123 as applied to claim 12 above, and further in view of Lee et al. (US Patent Application Publication 2016/0027877, hereinafter Lee ‘877) of record.
With respect to claim 13, Kim ‘918 and Lee ‘123 teach the method as described in claim 12 above, with primary reference Kim ‘918 teaching the additional limitations the second semiconductor layer (186b) is made of SizGe1-z, where 0≤z≤0.3 ([0068-
Thus, Kim ‘918 is shown to teach all the features of the claim with the exception of the fin structure is made of SixGe1-x, where 0≤x≤0.3.
However, Lee ‘877 teaches (FIGs. 3B and 5) a semiconductor fin structure (210) formed of either silicon or germanium ([0014]).  The fin structure (110) of Kim ‘918 is formed of silicon ([0049]).  Accordingly, germanium is an art-recognized substitute of silicon for the intended purpose as a semiconductor fin structure.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Therefore, one of ordinary skill in the art could substitute the silicon fin structure of Kim ‘918 with the germanium fin structure of Lee ‘877 with a reasonable expectation of success.
xGe1-x, where 0≤x≤0.3 as taught by Lee ‘877 because germanium is an art-recognized substitute for silicon for the intended purpose of a material for a semiconductor fin structure.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sung ‘990 in view of Lee ‘123.
With respect to claim 21, Sung ‘990 teaches (FIGs. 1A, 2A, 3A, 4, and 7A) a method of manufacturing a semiconductor device substantially as claimed, the method comprising:
forming a gate structure (108) over a fin structure (104) ([0024]);
recessing a source/drain region (127) of the fin structure (104) ([0035]); and
forming an epitaxial semiconductor layer (406) ([0048]) over the barrier semiconductor layer (404) ([0050]; wherein Si concentration is selected to be >60%), and
a diffusion coefficient of phosphorous at 450 °C of the barrier semiconductor layer (404) is less than 1×10-21 cm2/s ([0050]) (a diffusion coefficient of Si0.6Ge0.4 at 400 °C is ~1×10-22 cm2/s; see [0039] of Applicant’s specification).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the barrier semiconductor layer of Sung ‘990 would inherently have the property of a diffusion coefficient of phosphorous at 450 °C less than 1×10-21 cm2/s because the barrier semiconductor layer is made of Si0.6Ge0.4, which is the same as the barrier semiconductor layer as disclosed.  See MPEP 2112.01.
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of wherein: a thickness of the barrier semiconductor layer is in a range from 0.2 nm to 0.8 nm.
However, Lee ‘123 teaches (FIG. 2) forming barrier layers (150) having a thickness of less than 0.5 nm so that epitaxial growth may be performed through said barrier layers ([0050]).  Further, modifying the thicknesses of the first, second, and third barrier semiconductor layers represents a mere change in size/proportion of a component.  Mere changes in size/proportion have been held to be obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  See MPEP 2144.04 IV. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of the barrier semiconductor layer of Sung ‘990 in a range from 0.2 nm to 0.8 nm as taught by Lee ‘123 so that epitaxial growth may be performed through said barrier layers and because such a modification would be a mere change in size/proportion of a component.

Allowable Subject Matter
Claims 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the method of manufacturing a semiconductor device of claim 14 in the combination of limitations as claimed, noting particularly the limitations, “the first barrier semiconductor layer is made of Siy1Ge1-y1, where 0.2≤y1≤0.7, the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.5≤y2≤1.0, the third barrier semiconductor layer is made of Siy3Ge1-y3, where 0.2≤y3≤0.7, and y1>x, y2>y1, y2>y3, and y3>z.”
Sung ‘990 does not teach all the elements including a fin, first, second, and third barrier semiconductor layers, and a second semiconductor layer.  Kim ‘918 teaches the aforementioned elements as set forth in the rejection of claim 12 above.  However, the concentration of germanium in the first (182b), second (183b), and third (184b) fails to satisfy the relationship y1>x, y2>y1, y2>y3, and y3>z as claimed.  Because the germanium concentration steadily increases between (182b-184b), Y2 cannot be greater than both y1 and y3.
Kim ‘877 also teaches the aforementioned layers similar to Kim ‘918.  However, the second semiconductor layer (418) of Kim ‘877 has a germanium concentration .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kwok et al. (US Patent Application Publication 2016/0254364); and More et al. (US Patent Application Publication 2019/0165175) teach finFETs comprising SiGe barrier layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893